Exhibit 5.1 August 4, 2009 Top Ships Inc. 1 Vas. Sofias and Meg. Alexandrou Str 15124 Maroussi, Greece Re:Top Ships Inc. Ladies and Gentlemen: We have acted as counsel to Top Ships Inc. (the “Company”) in connection with the Company’s registration statement on FormF-3 (File No. 333-) (such registration statement as amended or supplemented from time to time) (the “Registration Statement”) as filed with the U.S. Securities and Exchange Commission (the “Commission”), with respect to 12,512,400 common shares of the Company, par value $0.01 per share (including the related preferred share purchase rights), to be offered by the selling shareholder identified in the Registration Statement (the "Securities"). We have examined originals or copies, certified or otherwise identified to our satisfaction, of: (i)the Registration Statement; (ii)the prospectus of the Company (the “Prospectus”) included in the Registration Statement; (iii)the shareholder rights agreement of the Company dated August 19, 2005 (the “Shareholder Rights Agreement”); and (iv) such corporate documents and records of the Company and such other instruments, certificates and documents as we have deemed necessary or appropriate as a basis for the opinions hereinafter expressed.In such examinations, we have assumed the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as copies or drafts of documents to be executed, the genuineness of all signatures and the legal competence or capacity of persons or entities to complete the execution of documents.As to various questions of fact which are material to the opinions hereinafter expressed, we have relied upon statements or certificates of public officials, directors of the Company and others. We have further assumed for the purposes of this opinion, without investigation, that (i)all documents contemplated by the Prospectus to be executed in connection with the Offering have been duly authorized, executed and delivered by each of the parties thereto other than the Company, and (ii)the terms of the Offering comply in all respects with the terms, conditions and restrictions set forth in the Prospectus and all of the instruments, agreements and other documents relating thereto or executed in connection therewith. Based upon and subject to the foregoing, and having regard to such other legal considerations which we deem relevant, we are of the opinion that under the laws of the Republic of the Marshall Islands: 1. The Securities have been duly authorized, and when the Securities are issued, sold and paid for as contemplated in the Prospectus (and, with respect to the preferred share purchase rights, in accordance with the terms of the Shareholder Rights Agreement), will be validly issued. Top Ships Inc.
